Citation Nr: 0834196	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO. 05-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to service connection for right ear hearing 
loss.

3. Entitlement to service connection for bilateral tinnitus.

4. Entitlement to service connection for chronic lymphocytic 
leukemia (CLL).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from October 1978 to November 
1981 with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at an RO hearing in August 2005. 
This matter was previously before the Board and was remanded 
in February 2008. 


FINDINGS OF FACT

1. The veteran does not have a current left ear hearing loss 
disability for VA compensation purposes.

2. Right ear hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is right ear hearing loss 
otherwise related to such service.

3. Bilateral tinnitus was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is bilateral tinnitus otherwise related to such 
service.

4. CLL was not manifested during the veteran's active duty 
service or for many years after separation from service, nor 
is CLL otherwise related to such service.




CONCLUSIONS OF LAW

1. Left ear hearing loss was not incurred in or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2. Right ear hearing loss was not incurred in or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3. Bilateral tinnitus was not incurred in or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4. CLL was not incurred in or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1112, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In May 2004 and April 2008 letters, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate service connection, increased rating, and 
earlier effective date claims. These letters also advised the 
veteran of what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.

All the notice was not provided until after the rating 
decision on appeal was issued. In particular, the notice as 
to the information and evidence necessary to establish a 
disability rating and an effective date in the event service 
connection is established was not provided until after the 
rating decision on appeal was issued. However, the veteran 
was not prejudiced from this timing error because the 
veteran's claims were readjudicated in the June 2008 
supplemental statement of the case after he received 
appropriate VCAA notice in the April 2008 VCAA letter. 
Moreover, in light of the denial of the service connection 
claims in this appeal, the question as to which disability 
rating and effective date to assign has been rendered moot. 
Thus, the Board finds that the essential fairness of the 
adjudication process was not affected by the VCAA timing 
error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims. The 
record reflects that the facts pertinent to the claims have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Hearing Loss and Tinnitus

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The laws and regulations do not require in service complaints 
of or treatment for hearing loss in order to establish 
service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The evidence of record includes a November 1999 audiogram 
which shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
40
LEFT
15
10
05
15
25

A December 2004 letter from J.P.B., M.D., notes that the 
veteran has hearing loss and that the veteran reported 
prolonged noise exposure during his time in the service and 
no other sources of noise exposure outside of service. The 
examiner stated that the veteran showed him several 
audiograms obtained during his time in the service and that 
"There has been a progressive trend towards this high 
frequency hearing loss. When he enlisted in 1978, his 
baseline hearing test showed absolutely normal hearing for 
all frequencies." The examiner went on to state "If indeed 
he has no other source of his noise exposure, I believe that 
the noise to which he was exposed during his time in the 
service is most likely the cause of this high frequency 
hearing loss."

A May 2008 VA examination report shows that the veteran's c-
file was reviewed in connection with the examination. The 
veteran reported hearing loss and tinnitus. The veteran 
reported listening through headphones as a Morse Code 
Operator and being in a combat engineer unit and occasional 
field exercises with hearing protection worn for most of the 
time. He also reported an episode of a simulator being thrown 
close to his right side. Occupational and recreational noise 
exposure was reported to be negative. The examiner noted that 
several hearing tests were noted in the veteran's service 
medical records. He noted that the veteran's enlistment 
examination dated in May 1978 showed hearing sensitivity to 
be within normal limits in both ears. The veteran's hearing 
was shown to be well within normal limits in September 1978 
as well. The examiner noted that there was some worsening of 
hearing shown in an examination dated in June 1996 but that 
the veteran's hearing sensitivity still remained within 
normal limits in both ears. The examiner noted that these 
test results were well after the veteran's separation from 
active duty service and that test results from May 2001 
showed that the veteran's left ear continued to stay within 
normal limits even though the right ear showed significant 
hearing loss at 3000 Hertz and above.

The examiner summarized that although the veteran stated that 
he was around significantly loud noise such as listening to 
Morse Code and squeals through headphones, his hearing was 
shown to have been unaffected approximately six years after 
separation from the service. The examiner noted that the 
veteran appears to have had noise exposure during some of his 
Reserves training; moreover, there was significant asymmetry 
between ears which was indicative of possible medical 
pathology. The examiner opined that in view of all of these 
factors, it was less likely as not that the veteran's hearing 
loss and tinnitus are related to active military service.

The authorized audiological evaluation in the May 2008 VA 
examination report showed pure tone thresholds in decibels as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
50
LEFT
10
10
15
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

Careful review of the relevant medical evidence of record 
does not show that the veteran's hearing in his left ear is 
manifested by auditory thresholds in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater 
or auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz of 26 decibels or greater 
or speech recognition scores of less than 94 percent. As 
such, the competent evidence of record does not establish 
that the veteran has a current left ear hearing loss 
disability for purposes of VA compensation. 38 C.F.R. 
§ 3.385. Service connection cannot be established without a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Nevertheless, the competent evidence of record does show that 
the veteran has a current right ear hearing loss disability 
and tinnitus. As such, the Board must consider the etiology 
of these disabilities. 

As noted above, there are two medical opinions which address 
the etiology of the veteran's right ear hearing loss and 
tinnitus. The December 2004 letter from J.P.B., M.D., notes 
that the veteran showed the examiner several audiograms 
obtained during his time in the service which revealed "a 
progressive trend towards this high frequency hearing loss." 
The examiner noted that if the veteran had no other source of 
noise exposure other than his time in service, he believed 
that the noise to which he was exposed during his time in the 
service is most likely the cause of this high frequency 
hearing loss.

However, the May 2008 VA examination report shows that the 
veteran's c-file was reviewed in detail with the examiner 
noting that May and September 1978 hearing tests showed 
hearing sensitivity within normal limits in both ears and 
that although there was some worsening of hearing shown in an 
examination dated in June 1996, the veteran's hearing 
sensitivity still remained within normal limits in both ears. 
The examiner also noted that test results from May 2001 
showed that the veteran's left ear hearing remained within 
normal limits even though the right ear showed significant 
hearing loss at 3000 Hertz and above. The examiner noted that 
the veteran's hearing was shown to have been unaffected 
approximately six years after separation from the service and 
that the significant asymmetry between his ears was 
indicative of possible medical pathology. Based on these 
factors, the examiner opined that it was less likely as not 
that the veteran's hearing loss and tinnitus were related to 
active military service.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record. 
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

The Board finds the opinion contained in the May 2008 VA 
examination report to have more probative value than the 
opinion provided by the veteran's private physician in 
December 2004. First, the December 2004 physician indicated 
that the veteran's in-service audiograms show "progressive 
hearing loss" but does not actually cite to any of the 
audiograms, whereas the May 2008 VA examiner notes that all 
the in-service audiograms showed normal hearing in both ears 
and specifically cites to the audiograms he is referencing. 
Additionally, the December 2004 private physician does not 
offer a rationale to support his opinion that the veteran's 
current hearing loss is related to his active duty service. 


The May 2008 VA examiner thoroughly reviewed the veteran's 
in-service and post-service audiograms and notes not only 
that the veteran's hearing was within normal limits up until 
six years after discharge from active duty service, but also 
that the type of asymmetrical hearing loss shown by the 
veteran's audiograms is typically attributable to some sort 
medical pathology (as opposed to acoustic trauma). 

Because the May 2008 VA examiner provided a more 
comprehensive opinion, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
current right ear hearing loss and tinnitus are related to 
his active duty service period.

CLL

There are several medical opinions of record which address 
the etiology of the veteran's chronic lymphocytic leukemia 
(CLL). A November 2004 letter from Dr. D.M.S., M.D., shows 
that the physician had been following the veteran for CLL 
since October 1995 and that although the causative agent for 
CLL had not been identified, the physician believed that "it 
is certainly possible" that some of the veteran's activities 
while in the service may have been connected to CLL. The 
physician added that it was certainly clear that the veteran 
developed the disorder while he was in the service. The 
veteran also submitted internet articles and electronic mail 
correspondence pertaining to CLL and its causes. 

It was noted during a May 2008 VA examination that the 
veteran was diagnosed with CLL through a blood test in 1995. 
After examining the veteran and reviewing his c-file, the 
examiner opined that it was less likely than not that the 
veteran's CLL was caused by or a result of his service. The 
examiner stated that extensive review of the medical 
literature showed no known definitive cause of CLL. The 
examiner also reported that contact with several 
hematologists confirmed that its community in general agrees 
that there is no specific cause for CLL. Thus, the examiner 
opined that association of CLL to military service was not 
possible as the cause of CLL in the general population was 
unknown.

The Board finds the May 2008 VA examiner's opinion has more 
probative value than the November 2004 private physician's 
opinion for several reasons. First, the opinion from the 
private physician is stated in terms too speculative to be 
probative. The opinion merely states that "it is certainly 
possible" that some of the veteran's activities while in the 
service "may have been connected" to CLL. In this regard, 
the Board notes that medical evidence which merely indicates 
that the particular disorder "may or may not" exist or "may 
or may not" be related, is too speculative in nature to 
establish the presence of said disorder or the relationship 
thereto. Tirpak v. Derwinski, 2 Vet. App. 609 (1992). Thus, 
medical probabilities and possibilities and unsupported 
medical opinions carry negligible probative weight. Id. 

Additionally, although the private physician went on to state 
that "it is certainly clear that he developed it while he 
was in the service", the physician provides no rationale to 
support this opinion which is not supported by the objective 
evidence of record as the record reflects that the veteran 
was discharged from active duty service in November 1981 and 
was not diagnosed with CLL until 1995. Finally, the May 2008 
VA examiner provided a rationale for his medical opinion, 
noting that as the medical community generally agreed that 
there is no specific cause for CLL, association of CLL to 
military service was not possible. 

As the Board finds that the May 2008 medical opinion against 
the veteran's claim is more probative than the November 2004 
medical opinion in support of the veteran's claim, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and entitlement to service connection for CLL 
is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for chronic lymphocytic leukemia (CLL) is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


